Citation Nr: 0630900	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  99-12 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent from 
March 16, 1998 and 30 percent from March 10, 2004 for a left 
shoulder disability rated as biceps tendonitis.

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee chondromalacia.

3.  Entitlement to an evaluation for right knee 
chondromalacia, limitation of flexion, in excess of 0 percent 
from March 16, 1998 and 20 percent from March 10, 2004. 

4.  Entitlement to an initial evaluation in excess of 20 
percent from March 10, 2004 for right knee chondromalacia, 
limitation of extension. 

5.  Entitlement to a compensable evaluation for a right heel 
disability.

6.  Entitlement to a compensable evaluation for a left heel 
disability.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and two friends


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active duty from November 1985 to January 
1990.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The veteran testified at a Board hearing in July 2000 and 
earlier at a RO hearing in August 1999.  Transcripts (T) of 
the hearings have been associated with the claims file.  The 
Board remanded this case to the RO for further development in 
November 2000 and September 2003.  The pertinent changes to 
the assigned ratings for the left shoulder and the right knee 
as a result of the RO rating decision in July 2005 are set 
forth on the title page.  The veteran did not withdraw any 
issue from the appeal following notice of the July 2005 
rating decision.  The appeal was recently returned to the 
Board.

It was noted in the September 2003 Board remand that the 
veteran's representative raised the issue of entitlement to 
service connection for fibromyalgia and entitlement to a 
total disability rating based on individual unemployability.  
These issues are again referred to the RO for initial 
consideration.


FINDINGS OF FACT

1.  Prior to March 10, 2004, the left shoulder disability was 
manifested by limitation of motion midway between the side 
and shoulder level; from March 10, 2004 the limitation of 
motion more nearly approximate 25 degrees from the side; the 
left upper extremity is the minor/nondominant extremity.

2.  Left knee chondromalacia is manifested by satisfactory 
evidence of painful motion with limitation of flexion from 
80-142 degrees and limitation of extension 7-10 degrees.  

3.  Prior to March 10, 2004 right knee chondromalacia is 
manifested by satisfactory evidence of painful motion with 
limitation of flexion to 138 degrees and limitation of 
extension 8 degrees; from March 10, 2004 there is limitation 
of flexion to 40 degrees and limitation of extension to 15 
degrees. 

4.  From February 20, 2001, the disability that is rated as 
right heel pain is manifested by Achilles tendonitis and 
impaired function in heel walking requiring use of an 
orthopedic boot and produces moderate foot disability.  

5.  From February 20, 2001, the disability that is rated as 
left heel pain is manifested by Achilles tendonitis and 
impaired function in heel walking requiring use of an 
orthopedic boot that produces moderate foot disability.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
from March 16, 1998 and 30 percent from March 10, 2004 for a 
left shoulder disability rated as biceps tendonitis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.20, 4.21, 4.71a, Diagnostic Code 5201 (2005).

2.  The criteria for an evaluation of 20 percent for left 
knee chondromalacia have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.21, 4.71a, Diagnostic 
Codes 5260, 5261 (2005).

3.  The criteria for a 10 percent evaluation for right knee 
chondromalacia, limitation of flexion, prior to March 10, 
2004 have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.20, 4.21, 4.71a, Diagnostic Code 
5260 (2005).

4.  The criteria for an initial evaluation of 10 percent for 
right knee chondromalacia, limitation of extension have been 
met for the period prior to March 10, 2004.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.21, 4.71a, 
Diagnostic Code 5261 (2005).

5.  The criteria for dual (separate) evaluations in excess of 
20 percent for right knee chondromalacia, limitation of 
flexion and extension from March 10, 2004 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.21, 4.71a, Diagnostic Code 5260 (2005).

6.  The criteria for a 10 percent evaluation for right heel 
pain have been met from February 20, 2001.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 4.20, 4.21, 
4.71a, Diagnostic Code 5284 (2005).

7.  The criteria for a 10 percent evaluation for left heel 
pain have been met from February 20, 2001.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 4.20, 4.21, 
4.71a, Diagnostic Code 5284 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA requires that VA notify the claimant and 
the claimant's representative of any information and medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant as to which evidence the claimant must 
supply and which evidence VA will obtain on his or her 
behalf, and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The RO letter in April 2002 and the January 2004 VCAA 
specific letter issued pursuant to the September 2003 Board 
remand informed the veteran of the provisions of the VCAA and 
she was advised to identify any evidence in support of the 
claim that had not been obtained.  The VCAA specific letter 
informed the veteran that VA would obtain pertinent federal 
records.  The veteran was informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate the claims as required 
by Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA notice in this 
case was not provided to the veteran prior to the AOJ 
adjudication of the claim and as a result the timing of the 
notice does not comply with the express requirements of the 
law as discussed in Pelegrini.  However, the comprehensive 
VCAA notice was issued pursuant to the Board remand and it 
was issued prior to the RO reviewing the claim again in 
August 2005 which cured the timing defect.  See, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the VCAA directed notices had statements directed to the 
various forms of evidence and information to submit that the 
Board finds adequately represented the fourth element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, she was 
provided notice covering all content requirements adequately.  
The content of the VCAA notice supports the conclusion that 
the claimant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Furthermore, any 
deficiency in VCAA notice regarding the effective date or 
initial rating elements is harmless since the veteran has 
already established entitlement to an effective date and 
initial rating.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA records and private treatment 
records and the veteran was examined several times, most 
recently in 2004.  She also testified at RO and Board 
hearings.  Although the representative argues for another 
remand at this late stage in the proceeding, obviously aware 
the previous remands consumed several years in the process 
and produced relevant records, the Board believes that the 
record is sufficiently developed and will support an informed 
determination.  As will be explained below, in a claim for 
increase the Board is not required to give current findings 
precedence in the rating determination.  Thus the March 2004 
examination is not the determinative evaluation on all issues 
in view of the findings reported on earlier examinations.  

Furthermore, the RO in July 2005 appeared to assign 
substantial rating increases based on the March 2004 
evaluation, although the examiner did not distinguish between 
manifestations of the service connected disabilities and 
nonservice-connected fibromyalgia.  The rating board 
apparently felt there was no need for clarification.  
Furthermore, there is no argument that relevant evidence has 
not been obtained or that the comprehensive medical reports 
if viewed most favorable to the veteran are inadequate for an 
informed determination.  It is implicit from the rating board 
review that consideration was given to additional functional 
loss in the ratings for the left shoulder, and the knees.  
Thus, the Board finds the development overall is adequate 
when read in its entirety and that it satisfied the 
obligations established in the VCAA and the Board remands.  
VA's duty to assist has been satisfied and the Board will 
turn to a discussion of the issues on the merits.





Analysis

The veteran's appeal arose from a claim for increase the RO 
received on March 16, 1998.  Although a review of the 
recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, in a 
claim for increase such as the veteran's, the regulations do 
not give past medical reports precedence over current 
findings where such current findings are adequate and 
relevant to the rating issue.  See Powell v. West, 13 Vet. 
App. 31 (1999), Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Regarding the left shoulder disability, the record shows the 
veteran was identified as right-handed on the initial VA 
examination and on reexamination in October 1998.  Thus, the 
left upper extremity is the minor/nondominant extremity for 
rating purposes.  Considering potentially applicable rating 
schemes, the Board observes that ankylosis (Diagnostic Code 
5200), impairment of the humerus (Diagnostic Code 5202) or 
impairment of the clavicle or scapula (Diagnostic Code 5203) 
is not reported.  Under Diagnostic Code 5201, a 30 percent 
evaluation may be assigned for limitation of minor arm motion 
to 25 degrees from the side, a 20 percent evaluation may be 
assigned for limitation of motion midway between the side and 
shoulder level, and a 20 percent evaluation is provided for 
limitation of motion of the arm at shoulder level.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement. The anatomical 
position is considered as 0°, with two major exceptions: (a) 
Shoulder rotation-arm abducted to 90°, elbow flexed to 90° 
with the position of the forearm reflecting the midpoint 0° 
between internal and external rotation of the shoulder; and 
(b) supination and pronation-the arm next to the body, elbow 
flexed to 90°, and the forearm in midposition 0° between 
supination and pronation.  Standardized joint motion of the 
shoulder: 0 to 180 degrees abduction and forward elevation 
(flexion) and 0 to 90 degrees for internal and external 
rotation.  38 C.F.R. § 4.71, Plate I.  

The VA clinical records showed a normal left shoulder on X-
ray in April 1997 and on the VA examination in October 1998.  
The VA examiner noted difficulty with pain and lifting above 
shoulder level and that the range of motion was limited by 
pain.  The examiner reported increased pain with abduction 
more than 80 degrees, and painful internal and external 
rotation, although the range of each was not stated in 
degrees.  The veteran needed assistance of the other hand to 
raise her left arm above the head to 180 degrees.  

Her former roommate submitted a statement that described the 
veteran's overall function being limited due to pain.  The 
veteran referred to left shoulder pain at the RO hearing (T 
11).  

Private treatment records show that the veteran was evaluated 
in January 2000 and July 2000 for left shoulder pain with 
tenosynovitis being noted.  Left shoulder pain is also noted 
in contemporaneous VA outpatient records.  At the Board 
hearing she reported constant pain that increased with use 
and that she had decreased ability to lift (T 6, 10-11).

A VA examiner in February 2001 reviewed the claims file and 
noted the complaint of pain in raising the shoulder but that 
she had no atrophy, heat or swelling.  The range of motion 
was abduction 90 degrees, flexion 90 degrees, extension 35 
degrees, internal rotation 50 degrees, and external rotation 
90 degrees.  Her strength was graded as 4/5, she had no 
crepitus, and there was diffuse tenderness that was increased 
around the bicep.  An X-ray was read as showing mild 
degenerative changes.  The diagnosis was biceptal tendonitis. 

The VA examiner in March 2004 also reviewed the claims file 
and noted her complaint the left shoulder was very painful 
with any movement and that she had pain all the time.  The 
range of motion (from 0 degrees) was forward flexion 20 
degrees, abduction 80 degrees, external rotation 70 degrees, 
and internal rotation "6" degrees with pain.  

The Board finds that the record presents an appreciable 
disability picture that is adequately reflected in disability 
rating for the left shoulder.  For example, from the evidence 
prior to the March 2004 examination it is reasonable to find 
that the veteran had satisfactory evidence of painful motion 
and appreciably less than full range of motion.  However, it 
does not appear that it more nearly approximated limitation 
to mid way between the shoulder and the side at that time.  
Obviously, the rating Board considered the functional loss 
due to pain in assigning the 20 percent evaluation which for 
the minor extremity contemplated limitation of motion at 
worst mid way between arm and shoulder level.  At this point 
in the record there is clearly no question that she more 
nearly approximated this rating for the left shoulder 
disability.  Undoubtedly implicit in the rating is the 
consideration of sections 4.40 and 4.59 in view of the 
hearing testimony and lay statements directed to her limited 
functional ability.  Functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  The diagnostic codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca, 8 Vet. App. at 
206.

Thereafter, the Board finds that the record supports a 30 
percent evaluation from the March 2004 examination.  It is 
important to remember that the range of motion is deemed 
limited where pain sets in even though it is possible beyond 
that point.  The examination showed marked limitation of 
motion in forward flexion and internal rotation.  Thus, with 
the two planes of motion appreciably limited by pain it was 
reasonable to find that the limitation of motion more nearly 
approximated 25 degrees from the side which for the minor 
extremity warrants the maximum 30 percent rating.  
Furthermore, Diagnostic Code 5201 is the applicable rating 
scheme and read fairly it does not limit its application to a 
specific plane of motion.  Mariano v. Principi, 17 Vet. App. 
305, 317-18 (2002).  Furthermore, at this point there is no 
need to consider a potential higher rating based on 
functional loss due to pain since the veteran is receiving 
the maximum evaluation available for her disability 
manifestations.  

Regarding chondromalacia of the knees, the Board is 
obligated to consider the claim under all theories of 
entitlement whether or not expressly raised on appeal.  
Thus, as will be explained in the discussion that follows, 
the Board may consider whether separate evaluations for 
limitation of motion in flexion and extension and 
instability of the knees may be assigned for the entire 
rating period for both knees.  See, e.g., Szemraj v. 
Principi, 357 F.3d 1370 (Fed. Cir. 2004); Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case 
there is no confirmed lateral instability or recurrent 
subluxation of either knee to warrant the application of 
Diagnostic Code 5257.  Furthermore, the record does not 
contain evidence of ankylosis of either knee to warrant 
consideration of the rating scheme for ankylosis under 
Diagnostic Code 5256, or a disability of the tibia and 
fibula to support consideration of the disability rating 
under Diagnostic Code 5262.  The veteran does not 
demonstrate dislocated semilunar cartilage to warrant 
consideration of that rating scheme.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Separate ratings based on Diagnostic Code 5260 (leg, 
limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension), both currently codified under 
38 C.F.R. § 4.71a, may be assigned for disability of the same 
joint.  VAOPGCPREC 9-04.  This rating may be applied for the 
entire appeal period since the recent VA General Counsel 
opinion simply interpreted the rating scheme as it has 
existed for decades rather than providing a new basis for 
entitlement.  This option is supported in this case where the 
available record does show objectively that she has 
limitation of extension and flexion of both knees.  

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  
Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating and limitation of flexion to 45 degrees 
supports a 10 percent rating.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating and limitation of extension to 10 degrees 
supports a 10 percent rating.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The VA outpatient reports in 1998 noted complaints including 
knee pain, without elaborating on the specific 
manifestations.  The VA examiner in October 1998 noted the 
veteran's complaints of occasional locking, intermittent 
swelling, and increased pain with prolonged sitting, 
standing, walking or driving.  The examiner reported no 
edema, effusion, deformity, or palpable tenderness, although 
all motion and squatting was painful.  The range of motion 
for the left knee was flexion 142 degrees and extension 83 
degrees.  For the right knee, flexion was 138 degrees and 
extension was 82 degrees.  The anterior and posterior 
ligaments and the medial and lateral collateral ligaments 
were stable.  At the RO hearing she reported pain and locking 
in both knees that was worse on the right (T 8-9).  

A VA neurology examiner in November 1998 noted her complaint 
of both knees being painful with minimal manipulation.  A 
February 2000 VA outpatient report noted she had a limited 
range of motion in the knees, but it was not stated in 
degrees.  At the Board hearing she reported pain and locking 
in both knees that was worse on the right and that the knees 
were unstable (T 7, 12-13).

A VA examiner in February 2001 noted the complaints of right 
knee pain and giving out versus only left knee pain.  The 
veteran stated she had pain in the medial side of the knees 
after walking several blocks, and with flare-ups she was 
limited to household distances.  She had a slow walking 
speed, normal squatting, and no patella subluxation in either 
knee.  She had normal patellar position, no heat or swelling 
in either knee, no crepitus, and no compression sign.  Muscle 
strength was graded as 5 in extension and 4 in flexion.  She 
had diffuse tenderness bilaterally in the medial and lateral 
facets and the tenderness on the medial side of the 
tibiofemoral joint space that suggested bursitis.  The 
examiner did not report a range of motion, but there was no 
lateral instability and no muscle atrophy according to the 
examiner.  The X-rays of the knees were interpreted as 
normal.  The examiner's impression was bursitis left knee not 
service connected and no pathology of the right knee. 

On reexamination in March 2004 she complained of constant 
pain and crepitus in the knees.  According to the examiner 
she walked very slowly and any movement was very painful.  
Right knee flexion was 0-40 degrees and she lacked 15 degrees 
of full extension, with pain and crepitus which the examiner 
felt on movement.  The left knee range of motion was flexion 
0-80 degrees and she lacked 10 degrees of full extension.  

Overall, the VA examinations directed to the left knee do 
show more than minimal limitation of flexion recently.  
However, the demonstrated limitation of flexion for the left 
knee at worst does not approximate the level that would 
support a 10 percent evaluation (leg flexion limited to 45 
degrees) and the current rating is the benefit of a rating 
analogous to arthritis with a noncompensable limitation of 
motion of a major joint. 38 C.F.R. §§ 4.20, 4.21, 4.59.  For 
the most part the examinations show flexion being attained 
more nearly approximating full flexion, or somewhat less than 
full flexion recently at 80 degrees.  There is satisfactory 
evidence of painful motion as well.  In any event, the 
limitation of flexion does not more nearly approximate the 
level contemplated for a higher schedular evaluation taking 
into account the information of record that includes the 
veteran's complaint of persistent pain.  

However, the veteran does show a limitation of extension of 
the left knee that will support a separate compensable 
rating, as the demonstrated limitation of extension from 90 
degrees does more nearly approximate 10 degrees that would 
support a 10 percent evaluation.  For example it is 
reasonable to interpret the extension 83 degrees range of 
motion on the 1998 examination as showing a 7 degree 
limitation of extension.  The examiner in 2004 was clearer in 
reporting extension limited 10 degrees from full extension.  
In either case the there is a demonstrable limitation of 
extension more nearly approximating the criteria for a 10 
percent rating but no higher rating.  Overall, the VA 
examinations directed to the left knee in 1998 and 2004 
provide the best evidence for rating purposes as they 
included the range of motion for the knee in degrees which is 
the principal element for the incremental ratings in the 
applicable rating schemes.  The Board believes the 20 percent 
rating is warranted for the left knee based upon the dual 
(separate) 10 percent ratings for limitation of flexion and 
limitation of extension.  38 C.F.R. § 4.25.

Overall, the probative VA examinations directed to the right 
knee do show more than minimal limitation of flexion.  The 
right knee flexion to 138 degrees demonstrated on the 
examination in 1998 does not approximate the level that would 
support a 10 percent evaluation without benefit of the 
analogous rating to arthritis with a noncompensable 
limitation of motion of a major joint. 38 C.F.R. §§ 4.20, 
4.21, 4.59.  However, on the examination in March 2004, there 
was a marked limitation of flexion to 40 degrees that more 
nearly approximates the 20 percent rating which contemplates 
flexion limited to 30 degrees. There is satisfactory evidence 
of painful motion as well.  Although the VA examiner in 2004 
did not differentiate between limited motion related to 
chondromalacia versus the nonservice-connected fibromyalgia 
the RO simply accepted the demonstrated limitation of motion 
as a service connected disability manifestation.  See, e.g., 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In any 
event, the limitation of flexion does not more nearly 
approximate the level contemplated for the higher schedular 
evaluation of 30 percent at this time, taking into account 
the information of record that includes the veteran's 
complaint of persistent pain.  

However, the veteran does show a limitation of extension of 
the right knee that will support a separate compensable 
rating for the entire period on appeal, as the demonstrated 
limitation of extension from 90 degrees on the 1998 
examination does more nearly approximate 10 degrees.  It is 
reasonable to interpret 82 degrees of extension as showing an 
8 degree limitation of extension.  More recently, the 
examiner in 2004 was clearer in reporting extension limited 
15 degrees from full extension which meets the criteria for a 
20 percent rating but no higher rating at his time.  Again, 
the VA examinations directed to the right knee in 1998 and 
2004 provide the best evidence for rating purposes as they 
included the range of motion for the knee in degrees which is 
the principal element for the incremental ratings in the 
applicable rating schemes.  

Regarding bilateral heel pain, the Board observes that the 
diagnosis for the heels on the initial VA examination was 
probable bursitis of the Achilles attachment.  This was 
supported with the examination showing point tenderness that 
increased with localized pressure and pain with heel walking.  
Disability evaluations must be coordinated with impairment of 
function in all instances, and analogous ratings that more 
nearly approximate the limited function are permissible where 
there is no precise rating scheme.  38 C.F.R. §§ 4.20, 4.21.  
The rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284 
provides the following rating scheme for other foot injuries: 
severe 30 percent, moderately severe 20 percent, and moderate 
10 percent.  The Board has considered other potentially 
applicable rating schemes such as pes planus, claw foot, 
hammertoes but they are not plausible alternatives in view of 
the findings on comprehensive examinations.  See for example 
38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278 and 5283.  
Malunion of the os calcis or astragalus with moderate 
deformity is rated 10 percent and with marked deformity 20 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5273.

The applicable statute and regulations provide that the 
effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  The effective date for an increase in disability 
compensation shall be the date of claim or a year earlier if 
an ascertainable increase is shown within the year prior to 
the date of receipt of claim.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).  Ascertainable (to 
ascertain) means "to find out definitely; learn with 
certainty or assurance; determine".  The Random House 
College Dictionary, 78 (Rev. ed. 1982).  However, in general, 
where the increase does not precede the date of claim, the 
effective date is governed by the later of the date that it 
is shown that the requirements for an increased evaluation 
are met or the date the claim for an increased evaluation is 
received.  See Harper v. Brown, 10 Vet. App. 125 (1997); 
Quarles v. Derwinski, 3 Vet. App. 129, 135 (1993) and 
VAOPGCPREC 12-98.

The VA examiner in October 1998 noted the veteran's complaint 
referred to the ankles but there was no swelling or 
deformity, normal heel and toe walking and no painful or 
decreased range of motion in either foot.  The VA neurology 
examiner in November 1998 noted the veteran was able to 
ambulate on her heels and toes and in tandem without 
difficulty, although her causal gait was somewhat antalgic.  
Her RO hearing testimony was that the heels hurt and she 
needed support (T 10).  At the Board hearing she related the 
heels were an off and on problem of pain with increased 
exertion and difficulty walking for which she wore special 
boots (T 8, 16).  Thus, for the period prior to the VA 
examination in February 2001 there is no objective evidence 
of disability to support the complained of foot pain in view 
of the independent objective evaluations late in 1998.  
38 C.F.R. § 4.31.

However, the Board finds that an increase in disability was 
ascertainable from the VA examination on February 20, 2001.  
The examiner noted the complaint of bilateral heel pain with 
a lot of walking and standing.  Her heel gait was not 
possible due to heel pain and there was a five degree valgus 
in the calcaneus bilaterally but no tenderness to the heel 
spur area bilaterally or the plantar fascia bilaterally.  
There was diffuse tenderness around the Achilles tendon 
bilaterally but not around the anterior ankle mortise.  There 
was no callus formation.  The diagnosis was Achilles 
tendonitis.  The VA examiner in March 2004 noted the 
veteran's complaint of heel pain was mostly in the ankle 
area.  With range of motion testing she had more pain when 
she put her foot off to the left or to the right.  She had 
some heel pain when she walked.  The two examinations are 
consistent in the functional impairment with motion testing 
that the examiners apparently found was consistent with her 
complaints of heel pain.  The veteran has the diagnosis of 
Achilles tendonitis and overall from February 20, 2001 there 
is evidence of moderate foot disability of both feet based on 
the functional impairment with impaired heel gait and pain 
with motion of the feet and tenderness around the Achilles 
tendon. 

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the knees, the left shoulder or 
the feet has required, for example, frequent hospitalization 
or has been shown to markedly interfere with employment so as 
to render impractical the application of the regular 
schedular standards.  The percentage evaluations recognize a 
substantial impairment and the record including hearing 
testimony notes the veteran's complaints.  Accordingly, an 
extraschedular evaluation is not warranted. 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996)(When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.), see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

Entitlement to an evaluation in excess of 20 percent from 
March 16, 1998 and 30 percent from March 10, 2004 for a left 
shoulder disability rated as biceps tendonitis is denied.

Entitlement to a 20 percent evaluation for left knee 
chondromalacia is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to a 10 percent evaluation for right knee 
chondromalacia, limitation of flexion, prior to March 10, 
2004 is granted, subject to the regulations governing the 
payment of monetary awards.

Entitlement to an initial 10 percent evaluation for right 
knee chondromalacia, limitation of extension, prior to March 
10, 2004 is granted, subject to the regulations governing the 
payment of monetary awards. 

Entitlement to dual (separate) evaluations in excess of 20 
percent for right knee chondromalacia, limitation of flexion 
and extension from March 10, 2004 is denied.

Entitlement to a 10 percent evaluation for a right heel 
disability is granted from February 20, 2001, subject to the 
regulations governing the payment of monetary awards.

Entitlement to a 10 percent evaluation for a left heel 
disability is granted from February 20, 2001, subject to the 
regulations governing the payment of monetary awards.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


